 GUS CANALES, INC.571We find no merit in the Union's contention that it was not properlynotified of the Employer's withdrawal from the multiemployer bar-gaining in 1957, and that it had reason to believe that the Employercontinued to participate, through Beard, in the multiemployer bar-gaining until this proceeding.The record indicates that the Unionhad actual notice, or at least sufficient information reasonably to con-clude that the Employer had withdrawn from multiemployer bargain-ing.In the 1958 and 1960 group negotiations, while the.Union mayhave been confused 4 at the time as to which employers were covered,it was never informed, directly or otherwise, that the Employer wasa participant.The fact of the separate negotiations with the Em-ployer in those years and the nature of the agreements reached areindicative of an independent course by the Employer.There is nobasis for a finding that Beard has apparent authority to represent theEmployer as part of a multiemployer unit.On the entire record in this case, we are satisfied, and find, that theEmployer had clearly withdrawn from its past participation in themultiemployer bargaining and has unequivocally evinced its intentionto pursue an independent, separate employer course in collective-bar-gaining relations.'Accordingly, we find that the following employees of the Employerat its San Francisco, California, branch, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act : All warehouse employees, excluding office cleri-cal employees, sales personnel, guards, and supervisors' as defined inthe Act.[Text of Direction of Election omitted from publication.]& The union representative testified,for example:"Presumably which hat Sam Beardhad on at the moment and which he wore subsequent to that,Ihave no way of11knowing. . . .B See,e.g.,W. A. Swanson LoggingCo.,111 NLRB 495.G The parties stipulated at the hearing that the working foreman is not a supervisorand should be included in the unit.Gus Canales,Inc.andBuilding and Construction Trades Councilof Corpus Christi,Texas, and Vicinity,AFL-CIOHudson Engineering CorporationandBuilding and Construc-tion Trades Council of Corpus Christi,Texas, and Vicinity,AFL-CIO.Cases Nos. 03-CA-951 and 23-CA-956.May 17,1961DECISION AND ORDEROn September 16, 1960, Trial Examiner Eugene E. Dixon issuedhis Intermediate Report in the above-entitled proceeding, finding that131 NLRB No. 83. 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy ofthe Intermediate Report attached hereto. Thereafter, the Respondentsfiled exceptions to the Intermediate Report and supporting briefs.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthese cases, and hereby adopts the findings,2 conclusions,3 and recom-mendations of the Trial Examiner.ORDERUpon the entire record in these cases, and pursuant to Section10(c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that the Respondents, GusCanales, Inc., Premont, Texas, and Hudson Engineering Corporation,Houston, Texas, their officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Building and Construction TradesCouncil of Corpus Christi, Texas, and vicinity, AFL-CIO, or in anyother labor organization, by discharging or laying off employees orin any other manner discriminating against them in regard to theirhire or tenure of employment or any term or condition of employ-ment.(b) Interrogating employees as to their or their fellow employees'union activities in a manner constituting interference, restraint, orcoercion in violation of Section 8 (a) (1) of the Act.(c)Soliciting employees to report on the union activities of theirfellow employees.Pursuant to the provisions of Section 3(b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [Members Rodgers, Leedom,and Fanning].2In adopting the Trial Examiner's finding that Respondents had knowledge of the unionactivity of Rodriquez and Alaniz at the time of their discharge on August 31, we placeparticular reliance upon the credited testimony of Alaniz concerning a conversation be-tween Alaniz and Oscar Ramirez, a Hudson assistant foreman, which occurred a few daysprior to their discharge (in dealing with the subject of Respondents' knowledge, theTrial Examiner inadvertently places Rodriquez rather than Alaniz in this conversation ;elsewhere in the Intermediate Report the Trial Examiner properly identifies the conversa-tion).During this conversation, Ramirez informed Alaniz that Bobby Wyatt, a Hudsonforeman, and Roberto Garcia, a Canales supervisor, told Ramiiez that they were awarethat some of the employees had attended the August 25 union meeting and that theywere "pretty sure" that Alaniz was one of those who had attended.In adopting the Trial Examiner's finding that Respondent had knowledge of the unionactivity of Rodriquez and Alaniz, Member Rodgers does not rely upon the small size of theCanales' contingent of recruited workers or the small size of the town of Premont wherethese workers were recruited in support of such a finding.3We alsofind, asdid the Trial Examiner, that Respondents violated Section 8(a) (1) ofthe Act by reason of the conduct described in section H of the Intermediate Report. GUS CANALES, INC.573(d)Promising or offering economic benefits for abandoning theUnion.(e)Engaging in surveillance of employees' union meetings oractivities.(f) In any other manner interfering with, restraining, or coercingemployees in the exercise of their rights to self-organization, to formlabor organizations, to join or assist the said Union or any otherlabor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the pur-poses of mutual aid or protection as guaranteed in Section 7 of theAct, and to refrain from any and all such activities.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Make whole for any loss of pay they may have suffered as aresult of the discrimination against them, in the manner set forth inthat section of the Intermediate Report entitled "The Remedy," theemployees named in the Appendixes attached hereto.(b)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amount of backpay dueand the right to reinstatement under the terms of this Order.(c)Post at their respective places of business (Respondent Canalesat its office in Premont, Texas, and Respondent Hudson at the Humblejobsite and at any other of its construction jobsites now in progressor to be undertaken in the near future within the territorial jurisdic-tion of Building and Construction Trades Council of Corpus Christi,Texas, and Vicinity, AFL-CIO, and at any other places where noticesare customarily posted for employees, the notices attached heretomarked "Appendix A" and "Appendix B." 4 Copies of said notices,to be furnished by the Regional Director for the Twenty-third Region,shall, after being duly signed by Respondents, be posted immediatelyupon receipt thereof, and be maintained by them for 60 consecutivedays thereafter in conspicuous places including all places where no-tices are customarily posted.Reasonable steps shall be taken to insurethat said notices are not altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director for the Twenty-third Region, inwriting, within 10 days from the date of this Order, what steps Re-spondents have taken to comply herewith.4 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 574DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-ment Relations Act, we hereby notify our employees that :WE WILL NOT discharge, layoff, or otherwise discriminateagainst any employee because of membership in or activity onbehalf of, or sympathy with, Building and Construction TradesCouncil of Corpus Christi, Texas, and Vicinity, AFL-CIO, orany other labor organization.WE WILL NOT interrogate employees as to their or their fellowemployees' union activities in a manner constituting interference,restraint, or coercion.WE WILL NOT solicit employees to report on the union activitiesof their fellow employees.WE WILL NOT promise or offer employees economic benefits forabandoning the Union.WE WILL NOT engage in surveillance of employees' union meet-ingsor activities.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organi-zation, to form labor organizations, to join the aforesaid labororganization, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from anyand all such activities.WE WILL make whole the employees named below for any lossof earnings they may have suffered by reason of our discrimina-tion against them.Edwardo M. RodriquezCresencio GarzaEdwardo AlanizArturo GamezEnrique HinojosaRamon PenaPedro ReyesAugustin MungiaIsuaro GonzalesAmado PalaciosBlas RuizRosindo SalazarArturo CharlesGuadalupe HerreraNeal CalindoGustavo GeueraNicolas GarzaAbel SaenzValdemar SaenzJose MunozJose GarciaJose C. MunozGavino ChapaPortfirio PerezAlejo GarciaRene Perez GUS CANALES, INC.Macario RamirezLuis MartinezRoberto GarzaCarlos MunozRamon GarciaHermilo GonzalesErasmo SaenzBenito ReyesAlberto MartinezArmando VillarrealLeonel SaenzConrado Garcia575All our employees are free to become,remain, or refrain from be-coming or remaining members of any labor organization.We willnot discriminate in regard to the hire or tenure of employment or anyterm or condition of employment against any employee because ofmembership in or activity on behalf of any labor organization.Gus CANALES, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for60 days fromthe date hereof,and must not be altered,defaced, or covered by any other material.APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the Labor Manage-ment Relations Act, we hereby notify our employees that :WE WILL NOT discharge, layoff, or otherwise discriminate againstany employee because of membership in or activity on behalf of,or sympathy with, Building and Construction Trades Council ofCorpus Christi, Texas, and Vicinity, AFL-CIO, or any otherlabor organization.WE WILL NOT interrogate employees as to their or their fellowemployees' union activities in a manner constituting interference,restraint, or coercion.WE WILL NOT solicit employees to report on the union activitiesof their fellow employees.WE WILL NOT promise or offer employees economic benefits forabandoning the Union.WE WILL NOT engage in surveillance of employees' union meet-ings or activities.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to form labor organizations, to join the aforesaidlabor organization, or any other labor organization, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bar- 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaining or other mutual aid or protection,or to refrain from anyand all such activities.WE WILL make whole the employees named below for any lossof earnings they may have suffered by reason of our discriminationagainst them.Edwardo M. RodriquezGuadalupe HerreraEdwardo AlanizGustavo GeuraEnrique HinojosaAbel SaenzIsuaro GonzalesJose C. MunozBlas RuizPorfirio PerezArturo CharlesReno PerezNeal CalindoMacario RamirezNicolas GarzaLuis MartinezValdemar SaenzRoberto GarzaJose GarciaCarlos MunozGavino ChapaRamon GarciaAlejoGarciaHermilo GonzalesCresencio GarzaErasmo SaenzArturo GamezBenito ReyesRamon PenaAlberto MartinezAugustin MungiaArmando VillarrealAmado PalaciosLeonel SaenzRosindo SalazarConrado GarciaAll our employees are free to become, remain, or refrain from be-coming or remaining members of any labor organization.We willnot discriminate in regard to the hire or tenure of employment orany term or condition of employment against any employee because ofmembership in or activity on behalf of any labor organization.HUDSON ENGINEERING CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for60 daysfrom the date hereof,and must not be altered,defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding,brought under Section 10(b) of the NationalLaborRelationsAct, as amended(61 Stat.136), hereincalled the Act,was heard at Falfurrias andAlice, Texas,from March 15 through 23, 1960, pursuant to due notice with allparties being represented by counsel.The complaint,issued by the General Counselfor the National Labor Relations Board(herein called the General Counsel andthe Board)on December 4, 1959, and based on charges duly filed and served,alleged in substance that Gus Canales,Inc , and Hudson Engineering Corporation,herein called Canales and Hudson,the Respondents herein, had engaged in unfairlaborpractices in violation of Section 8(a)(1) and(3) of the Actby various speci-fied acts of discrimination against employees because of their union activities and GUS CANALES,INC.577by engaging in various specified acts of interference, restraint, and coercion againstthem.In their duly filed answers, Respondents denied the commission of any unfairlabor practices.A motion having been made by Respondent Canales on May 11, 1960, to correctthe record in certain respects, and no opposition having been heard from any of theother parties, said motion is hereby granted.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE RESPONDENT'S BUSINESSESRespondent Canales is a corporation duly organized under and existing by virtueof the laws of the State of Texas, with its main office and principal place of businesslocated in Premont, Texas, where it is engaged in excavation and construction workin the oilfields and is also engaged in ditching, fencing, and roadbuilding.During.the 12 months preceding the issuance of the complaint, a representative period,Respondent Canales, in the course and conduct of its business operations, performedservices of a value in excess of $100,000,000 for Sun Oil Company, Shell Oil Com-pany, and Magnolia Oil Company, each of which companies annually ships productsof a value in excess of $50,000 from points in the State of Texas direct to pointsoutside the State of Texas.During the same period of time Respondent Canales.performed services of a value in excess of $50,000 for Respondent Hudson.Respondent Hudson is a corporation duly organized under and existing by virtueof the laws of the State of Texas, with its principal office and place of businesslocated in Houston, Texas, where it is engaged as a general contractor in heavyconstruction.During all times material herein, Respondent Hudson was under con-tract with Humble Oil and Refining Company to construct a gas plant on the King-Ranch property in the State of Texas, at a cost in excess of $20,000,000.At thesame time, Respondent Hudson was engaged in construction jobs in several otherStates of the United States, and in Canada, Mexico, and Pakistan.During the 12months preceding the issuance of the complaint, a representative period, Respond-entHudson purchased goods and materials of a value in excess of $1,000,000,which goods and materials were shipped from points outside the State of Texas directto points in the State of Texas.Respondent Canales and Respondent Hudson are engaged in commerce within,the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONBuilding and Construction Trades Council of Corpus Christi, Texas, and Vicinity,AFL-CIO, is a labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIRLABOR PRACTICESA. General pictureThe Respondent Hudson moved into the Humble jobsite on the King Ranch inthe spring of 1959.Except for about six or eight common laborers hired directly byHudson, all such help was supplied to it by the Respondent Canales.This was donepursuant to a purchase order or contract between the two requiring Canales,interalia,to carry workmen's compensation insurance as well as various forms of bodilyinjury and property damage liability insurance on the men furnished, to indemnifyHudson against all labor claims, to comply with the Fair Labor Standards Act andall applicable laws, and to reimburse Hudson for all taxes or governmental chargespaid in connection with the men supplied. In consideration of the foregoing Hudsonagreed to pay Canales $1.40 per hour per man for hours worked under 40 per weekand $2 05 per hour for hours worked in excess of 40 per week. The rate paid tothemen by Canales (not governed by the contract except presumably as affected'by applicable law) was $1 per hour.The contract also provided in part:Hudson has the right to refuse admission to the work and to require GusCanales, Inc. to remove or cause to be removed from such work such of saidpersons as Hudson may designate. . . .In the performance of the contract Gus Canales, Inc. is an independent contrac-for with full direction and control over its employees, and Hudson's supervision.599198-62-vol 131-38 578DECISIONSOF NATIONAL LABORRELATIONS BOARDand assignment of work shall in no way be deemed to constitute an employer-employee relationship between Hudson and the employees of Gus Canales, Inc.In view of the above agreement andbythe practice engaged in under it,no com-mon labor could be hired for the Humble job except through Canales. Besides theoperation of the contract itself tending to produce this result, the physical locationof the job and its inaccessability lent further monopoly to Canales in this respect.There were only two entrance points to the job at this area of the King Ranch, bothunder constant guard.These were Ella Switch Gate and Borregas Gate, bothseveralmilesfrom the actual worksite.All the employees on the project wererequired to wear identification badges, with admission to the ranch property itselfthrough the above gates being by badge identification.The Canales laborers 1 were transported to the job by Canales operated buses.Atthe jobsite they clocked in through a clocking station designated for Canales em-ployees.Once on the job there is no doubt that they were assigned by and underthe complete direction and supervision of Respondent Hudson, performing worktypical of common or unskilled labor on building construction projects.Althoughon some jobs to which Canales supplied labor there were Canales pushers alsoemployed,2 such was not the case at the Humble job.About the same time as the Humble job got under way, the Charging Party,theBuilding and Construction Trades Council of Corpus Christie, Texas, andVicinity,AFL-CIO, herein called the Union, began an organizing campaign thatincluded the Humble job.To this end about the middle of June it solicited the aidof two of the Canales laborers on the job, Edwardo Rodriques and Edwardo Alaniz,in recruiting union support among the employees and in getting union authorizationcards signed.By August 31, Canales' employees had signed approximately 60. unioncards.On August 25 and September 1 the Union held meetings to which Canalesand Hudson employees were apparently invited.These meetings took place atWatson's Cafe, a public restaurant in Alice, Texas, and were attended by bothRodriquez and Alaniz among the very few employees who attended.3On August31 Rodriquez and Alaniz were discharged.It is clear from Project Engineer C. J. Wyatt's testimony that Hudson was awareof the Union's purpose to organize the job from the moment he moved into it. Also,the credited and for the most part undenied evidence shows that both Respondentswere opposed to union representation for their employees.Thus on Hudson's partwe have (1) Wyatt's testimony that Hudson likes "to work open shop," (2) PaintForeman J. E. Dick telling employee Sherman H. Fuller that Hudson did not wantunion men on the job, and (3) a frankly antiunion speech by Hudson's presidentto all the assembled employees on the job on September 24, 1959, designed to per-suade the employees not to join the Union. On Canales' part we have Gus Canales'admission to the first group of employees he sent to the Humble job in the first partof June that "if the union ever tried to go in the plant he was going to quit, becausehe could not afford to pay union wages" and his statement to Fuller when the latterwas hired to drive a Canales bus in July that he liked to "cull"union men amongjob applicants.The union meeting of September 1 is alleged to have been under surveillance byboth Respondents.At thismeetingitwas announced that there were sufficientapplication cards signed to support the filing of a representation petition.On thefollowing day, September 2, a Wednesday, such a petition was filed with theBoard, Case No. 23-RC-1448 (not published in NLRB volumes). On that sameday the force of Canales laborers on the Humble job was cut about 50 percent.Both the August 31 discharges of Rodriquez and Alaniz and the September 2cut are alleged to have been discriminatorily motivated by both Respondents be-cause of the union activity of the employees affected.Further discrimination isattributed to Respondents in the discharge of one Sherman H. Fuller on October 2.The foregoing plus some individual charges of Section 8(a)(1) violations and thesupervisory status of two of Canales' employees, Rufino Montemayor and RobertoGarcia, which are at issue, complete the picture.These individual facets of thecase will be treated under appropriate subheadings.'I use this term for convenience only.Actually I mean Canales-recruited laborerswho, as will be shown hereinafter, were employees of Hudson.2Prior to September 2 there were as many as 88 Canales laborers employed on theHumble job at one time.In addition to these, Canales was supplying perhaps anotherhundred or so men to various other jobs in the area8At the September 1 meeting only three or four current employees of Hudson plusRodriquez and Alaniz attended. GUS CANALES, INC.579B. The status of Rufina Montemayor and Roberto GarciaRufino Montemayor had worked for Canales about 20 years.When he suffereda heart attack some years before the hearing he was kept on the payroll with theunderstanding that he did not have to come to the office at all.According toGus Canales' testimony he is a handyman around the office who acts as timekeeperand follows instructions.Roberto Garcia was hired about the middle of July 1959as a bookkeeper but at the times material herein was apparently performing thesame functions as Montemayor, i.e., timekeeping, busdriving, and following in-structions.His duties were exclusively' in connection with the Hudson contract.Both employees have many distinctions in their hire as compared to that of rank-and-file employees.They do no manual labor. They are on salaries and do notpunch a timeclock.Both are responsible to Gus Canales himself and in his absencetoCanales' vice president, Charlie Hornsby, who is Gus' brother-in-law .4Theyboth engage in hiring functions.For instance, Pedro Reyes testified that he washired by Montemayor without any contact with Canales.CarlosMunoz testifiedthat after he had filled out an application given to him by the bookkeeper he wastold to go to work by Roberto Garcia. The Canales bookkeeper, Mrs. Parker,testified that "the supervisorsassign(men to the various jobs) under the directionofMr. Canales."As supervisors she named Montemayor and Carl Evans. Thelatter is in charge of the equipment department with eight people under him. Shealso testified thatMontemayor is in the office, "available for any calls that mightcome into supply men for those calls. .In its brief Respondent Canales contends that the record establishes that GusCanales is strictly a one-man operation; that because of his wide acquaintance inthe area "when a job would come up Canales could usually recall from his ownrecollection who would be the man or men for the job"; that he was the only onewith authority to hire and fire; and that anything done by Montemayor or Garciain the conduct of the business was done only at the specific and express instruc-tions or orders of Gus Canales himself. I do not doubt that to some extent theforegoing is true but not to the extent of excluding anyone but Gus himself andpossibly Hornsby as having supervisory authority in an organization of 175 to 200people.For instance in an emergency recruitment of 40 or 50 men, absent specialconsiderations, it is absurd to think that Gus would hand-pick each and every manregardless of what records he might have available to him let alone from memory,particularly with respect to the type of labor involved.I believe that the record as a whole so closely identifies Montemayor and Garciawith the interests of management as to clothe them with the attributes of supervisorswithin the meaning of the Act. In addition to the foregoing indicia identifying thetwo with management there is another factor which is peculiarly applicable in thiscase.That factor has to do with the condition of Gus Canales' eyesight and theresponsibility ofMontemayor and Garcia toward him for that reason.The recordclearly reveals that Gus Canales is practically blind.For that reason, his relianceon Montemayor and Garcia for information and guidance is particularly important.Certainly any visual derelictions by the employees can be known by him onlythrough the eyes and reports of others.C. SurveillanceOn August 28 or 29, according to Edwardo Alaniz' undenied and credited testi-mony, Oscar Ramirez, identified by Project Engineer Wyatt as a Hudson assistantforeman, told him that he had learned about the August 25 union meeting at Wat-son'sand that both Hudson and Canales representatives were going to watchthe next meeting.Ramirez had said his informants were Bobby Wyatt (ProjectEngineer Wyatt's sonand a Hudson foreman) and Roberto Garcia.On the night of the meeting, September 1, around 8 o'clock, when John Kirton,executive secreary of the B.T.C., came into Watson's Cafe for the meeting, he wasintroduced by a fellow union official to Rufino Montemayor and Gus Gonzales 5as the latter two were sitting with another person in a booth in the public dining* Canales theindividual,as distinguishedfrom the corporate entity, will sometimes bereferred to as Gus.6 Gonzaleswas identifiedin therecord as a friendofGus Canales.Hewas calleduponon the night of Labor Day to aid in recalling a number of the employees who werelaid off on September 2. 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDroom eating.!Edwardo Rodriquez also testified as to seeing Montemayor and theother two in the cafe at that time and identified the third person as one Castillo.Rodriquez also testified about seeing Hudson's foreman, Thomas Elkins, outsidestanding at a parked car in front of the building.According to Rodriquez' testi-mony, Elkins tried to avoid being seen by ducking down between the parked cars.Elkins' presence was made known by Rodriquez to Kirton who, as a result, askeda couple of union officials to go outside and investigate before the meeting finallygot started.Alaniz testified credibly and without denial that about 7:30 to 7:45 heand Rodriquez saw Montemayor and two others in a pickup truck parked in frontof the Queen Alice Cafe located directly across the street from Watson's Cafe.Montemayor was seated in the car with the door open looking back at Watson's.Rodriquez and Alaniz drove on around the block, parked, and went into Watson'swhere they found Montemayor and the other two sitting in a booth eating.Alaniz further testified that as he and Rodriquez were having coffee, two unionofficials,Horn and Williams, went outside.Rodriquez and Alaniz followed andcaught up to them and "started talking to them." Then "they started going aroundthe building" and Alaniz told them that Elkins was standing on the left front fenderof a car.looking into the door of Watson's Cafe.Elkins saw Alaniz "going downthrough there, so he squat down by the wheel."Alaniz then went back into thecafe and Elkins "was still squatting down."Elkins testimony about the matter is as follows:He has known Bob Wyatt, Hudson's general labor foreman, and Ray Ballard,Hudson's heavy equipment foreman, for. years.At the time in question he wastaking instructions fromWyatt for initiation into the Masonic Lodge and beingbehind schedule was working with Wyatt on it practically every night. Since theritual is highly secret and is transmitted only by word of mouth, the privacy of anautomobile was usually resorted to.At 7 p.m., September 1, Wyatt called forhim just as he was finishing dinner.Although he had not yet eaten (Wyatt is notmarried)Wyatt politely refused Elkins' invitation to eat there saying he wouldeat later.So they got into the car and got on the highway and just went towardAlice winding up at the Watson's Cafe (a place Elkins has visited "several times")where they met Ray Ballard. Since Ballard had not eaten either they decided toeat at Watson's, Elkins accompanying them inside.They were parked in frontof the cafe and had stood out in front 5 or 10 minutes talking before .they wentinside.Elkins was quite vague in his testimony as to what occurred if anythingduring that period.He denied, however, that he saw Kirton, Rodriquez, or Alanizthat night.Neither Wyatt nor Ballard testified.To the extent that Rodriquez andAlaniz' testimony can be said to have been denied by that of Elkins, I creditRodriquez and Alaniz.Notwithstanding Kirton'sadmissionthatWatson's Cafe was usually busy and is"a good place to eat and lots of people eat there," I believe and find that the presenceof three Hudson foremen and at least one Canales supervisor on the occasion of thesecond union meeting was something more than mere coincidence.Elkins' conductthat night was hardly consistent with his professed need for privacy and his desire tocatch up on his lagging lodge work.?And while Watson's Cafe may have been agood place to eat, 8 o'clock in the evening would seem to me to be considerably be-yond the normal dinnertime in south Texas.Accordingly, I find that the presence ofrepresentatives of the respective Respondents was for the purpose of finding out whatthey could about the union meeting that night thus interfering with the right of theemployees guaranteed by the Act and violating Section 8(a) (1) thereof.8 In reachingthis result I have been swayed somewhat by Ramirez' prediction to Alaniz that themeeting was going to be watched by Respondents and also by the fact that here aselsewhere in this case Respondents failed to produce the corroborating testimony ofothers who were in position to corroborate with no attempt to show that they wereunavailable.D. The discharges of Rodriquez and AlanizEdwardo Rodriquez, who with Edwardo Alaniz, was discharged by Canales onAugust 31, had worked for Canales intermittently from 1948 to 1953 when he leftvoluntarily to take work elsewhere.He had never had any complaints from anyoneO The meeting was scheduled in the charcoal room which adjoins the public or maindining room.Itwas necessaryto go through the publicdining roomto get into thecharcoal room.7According to Elkins' testimony Ballard was not a Mason.8New England Die Casting Company,242 F. 2d 757, 759 (C.A2) ; Ivy Hill LithographCo, 121 NLRB 831;Allure Shoe Corporation,123 NLRB 717. GUS CANALES, INC.581connected with Canales about his work during that period. In June 1959, he was inthe first group hired by Canales for the Humble job.His important part in theunion campaign has already been noted.During his last 3 weeks of employment at,the plant he had been a painter's helper working with brush painter Sherman Fuller.According to Rodriquez' undenied and credited testimony he had no conversationwith nor comments from Hudson's paint foreman, J. E. Dick, about his work.Headmitted on cross-examination that he was dissatisfied with his tools on the job-they were not the right ones nor sharp enough-which information he gave to'Canales'Roberto Garcia.He also complained about the heat and about the workbeing too hard and "thought" that he complained to Garcia about the job the weekhe was discharged.There is no indication, however, that he complained to Hudsonpersonally nor that any complaints he made to Garcia were ever communicated toHudson.When he was let go on August 31, nothing more was said to him by Gusthan that he no longer had a job for Rodriquez and that he appreciated Rodriquez'services.Edward Alaniz had also worked off and on for Canales since 1948.According tohis testimony he also worked for Hudson some months in 1957 to 1958 at LaGloriaand again the latter part of December 1958 to January 1959 on a booster station for.theHumble plant.Here his foremen were Tom Elkins and Daniel Martinez.When,he and others were laid off on a basis of seniority, Elkins told them that there was a'big job coming and they would "be the first ones called to work for it."He had hadno criticism of his work.In June 1959, he was also in the first group hired by Canales for the Humble job.On cross-examination Alaniz testified that when he applied June 8 to Canales for ajob, Gus told him someone had failed to show up so he was put on. He also admitted.that at the time he was hired Gus talked to him about hearing of his "unauthorizedentrances on the King Ranch" and reminded him of the strict attitude of the Ranchon the matter.About August 22 or 23 he went to Gus to borrow $30. At this timeGus asked him if anyone from the Union had come to his house and given him acard.He replied in the negative.Gus then asked Alaniz to bring a card if he gotone.Alaniz got the loan .9At checking out time August 31, Roberto Garcia told him"you're fired.Canales told me to fire you.He didn't tell me why."Like Rodriquez, the Union's contact of and reliance on Alaniz for its campaignand his attendance at the two union meetings at Watson's Cafe have already beennoted.Gus' explanation of the two discharges on August 31, was that Garcia had reportedthat Rodriquez "was always complaining about the job at the plant, that they didn't`have enough breaks and it was just too hot and the tools weren't sharpened and justa general complaint."These.complaints were reported to Gus by Garcia on threedifferent occasions.Gus' decision was, "Well, the first chance we get we will just layhim off. Leave him on until we get a change to lay him off." As for Alaniz, Gus`had heard "rumors" that Alaniz and others were trespassing on the Ranch.10His'source of the "rumors" was his ranch foreman, Roman Ramon.Gus had been"very hesitant" about putting Alaniz on in the first place because he had heard hehad been on the King Ranch at various times. So at the time he had asked Alaniz tostay off the Ranch while in his employment.Gus' concern about the matter wasthat "if the King Ranch ever find any of (his) employees over there they eitherhave (his) 'contract cancelled or see that the man who gets caught out there getsfired "Gus also had had reports from Rufino Montemayor "several times that Alaniz was'showing up there with a hangover and he could hardly see at times." 11GustoldMontemayor "that was a bad thing for Alaniz to come in that shape because hecould get somebody hurt out there at the plant."However, when Montemayor askedif he should be laid off Gus replied, "No, not at present.We lay him off later,"meaning when there was a general layoff. It was after he had talked to Project-Manager Wyatt on August 31 that he discharged Rodriquez and Alaniz.Gus deniedany knowledge of their union activity at the time.The evidence further shows that except for some minors whom Canales dischargedin accordance with his obligation under his contract, Rodriquez and Alaniz are theonly Hudson employees he discharged. Strangely, Hudson's paint foreman, Dick,6 This testimony is undenied by Gus and credited10 Strict rules were enforced by the Ranch among which was one against trespassingCanales' contract with Hudson provided for full observance by Canales of all the KingRanch rules.11 In his testimony Alaniz denied this. 582DECISIONSOF NATIONAL LABORRELATIONS BOARDtestified that Rodriquez was laid offby Hudsonbecause he was not needed any longerand for no other reason.Hudson's foreman, Thomas Elkins, testified that Alaniz worked for him on thecompressor station 2 or 3 days in December 1958, and was discharged because hiswork was not satisfactory.He denied telling Alaniz he would be rehired on the bigjob explaining in his testimony that "we didn't even know if there was going to be abig job, at that time," and was very definite in his testimony that he would not"accept" Alaniz as an employee.I conclude and find that Rodriquez and Alaniz were discharged because of theirunion activity. In so finding I am swayed by the following factors:1.The important part they played in the union campaign including the attendanceof the first union meeting, Respondents' knowledge of which they were apprised priorto their discharge.2.The timing of their discharges at the height of the union campaign and justIday before Respondents' similar discrimination against other employees.3.Their relatively long tenure off and on with Canales.4.The fact that no similar discharges had been effectuated by Canales and theinherent implausabihty of Canales discharging anyone not unsatisfactory to Hudsonwhen the sole purpose of his business is to keep men working so as to profit fromtheir employment.125.The delay in any action on either employee in the face of repeated reportsabout them ('Rodriquez' chronic dissatisfaction and Alaniz' repeated blind hang-overs) until they became active in the Union.6.The lack of any complaints about them or dissatisfaction with their work byHudson for whom they were actually performing services.137.The inconsistency of Dick's testimony-that Rodriquez was let go by Hudsonsolely because of a lack of work-and Canales' claim of Rodrequez' dissatisfaction-8.The $30 loan made to Alaniz so short a time before his discharge and in theface of his alleged deficiencies.9.The lack of any warning to the two employees about their alleged deficiencies.I do not credit Gus' uncorroborated testimony that "rumors" about Alaniz' un-authorized entry on the King Ranch played any part in his discharge.The patentincredibility of Gus' other testimony will be noted.On this matter his testimony wasvague and general, undetailed as to time, place, and circumstances. I believe thatGus here was attempting to utilize a previous complaint against Alaniz (who wasonly one among others) and which had given rise to Gus' admonition to Alaniz aboutit at the time he was hired.Respondent Canales contends it had no knowledge of the union activity of thesetwo at the time they were discharged. I believe that such knowledge can and shouldbe inferred from the overall circumstances herein.There is no doubt that Canaleswas aware of the Union's activity in connection with his employees at the time ofthe two discharges.Thus we have the undenied and credited testimony of Valde-mar S. Saenz that he was interrogated by Roberto Garcia about the Union 3 or 4days before the big layoff on September 2. Further, at the same time Rodriquez wasinformed by Ramirez of Respondents' knowledge of the fact that they had been toa union meeting and that "a lot of guys from Premont already (had) signed unioncards."These factors considered with small size of the Canales contingent on thejob and the small size of Premont 14 lend support to the inference that Canales wasaware of Rodriquez' and Alaniz' interest in and activity on behalf of the Union atthe time they were discharged.Another special circumstance of this case support-ing such an inference is the fact that it was impossible to get to the job except bytransportation furnished by Canales and operated by Canales' supervisors.And thisfactor takes special significance in view of the condition of Gus' eyesight and his ad-mitted reliance on the reports of these supervisors.E. The September 2 cutAs to the terminations that were imposed on the Canales' laborers on September 2,a great deal of cross-examination was directed to the question of whether the menwere told that they were laid off or discharged.Most of the testimony was that the12 An obviousexception of coursewould be suchsituations as the discharge of minorswhose employmentwould be in violation of law.1a Elkins'testimony regarding the supposedincompetenceof Alaniz involved anotherjob.So far asthe current workwas concernedthere wereno suchcomplaints.14Hammond'sAmbassadorWorld Atlas,published in 1954,shows,Premont's populationas 2,619. GUS CANALES, INC.583men were told they were discharged16Numerouswitnessestestified on behalf ofthe General Counsel substantially as follows:That at the Ella Switch Gate on themorningof September 2 where a Canales bus normally picked them up to transportthem to the jobsite, Roberto Garcia, the busdriver, told them that only those whosenameswere called had work and that the others had none or were fired 1°GusCanales was at the scene.The employees asked him what was the reason for thisloss of work.He replied that it was because they had signed union cards and wereattemptingto bring a union into the plant.When they asked about their pay he toldthem they could get it at his office in Premont that day.In Premont while waiting for their checks, Gus called them into the office forinterviews both in groups and individually, some thus being called in twice. In theseinterviews (at some of which Roberto Garcia was present and some not) Gus askedsome if they had signed union cards or if they knew anyone who had signed, toldsomehe knew they or others had signed cards, and told some they were being dis-charged because they had signedunioncards or were trying to get a union into theplant.He also told them that they could get their jobs back immediately if theysignedaffidavits for the purpose of getting their cards back.None of the employeesadmittedsigning unioncards or knowing anything about such cards.They werealso unanimously of the position that they wouldnot signany affidavits.The only witness who testified about the immediate circumstances of the abovematter onbehalf of the Respondents was Gus Canales himself."According to histestimony, at the gate that morning, after Garcia had called the names of those whowere to accompany him into the job, Garcia announced that there would "be atemporary layoff" for the others and drove on. Four of five of the affected men thenasked Gus "what happened."He said, "There will be a layoff." They asked abouttheir checks and gas money and were informed payment would be made at theoffice.Thensomeone inthe crowd volunteered the statement, "We didn't sign anycards."Later that day the men (about 5,0 of them) congregated at the office in Premont.As he went into his office all the men told Gus they wanted to talk to him.He saidhe "would call then as (he) could see them." In the office he told Garcia to startgetting upthe time as they had two payrolls to get out.Thereafter he began callingthe employees in by groups.He told the first group "there was going to be a layoff." They asked how longand he said he did not know. They asked if hewas goingto call them back.Hisreply was, "I haven't told you you are fired or anything like that."One of theemployees saidhe would like to have more money.Gus said it was impossibleunderthe present contract.Then Gus said, "I have heard a rumor that there aresomecards circulating around that plant."The men denied any knowledge aboutit,"They said they knew nothing about any cards." Gus said, "Well, (he) heardthat somebody was trying to get (his) contract out there."On the witness standGus explained:Well, I actually heard therewas somecardsbeingpassed out. I didn't knowwhether it was to go to work for somebodyelse or whatthe score was on thosethings, and I was trying to find out whether those cards were Donovan cards'or their ownor belongedto the churches or what the heck theywere passingaround.16 The variance in the testimonyof a fewwho testified that the cut was a temporarylayoffas distinguished from an outright discharge is of little importance since I deem itimmaterialto the questionof discriminationhow it was described, particularly in the lightof the statements made to the men at the gate and in the office later that day byGus Canales, as will appear.In any eventI find that the impression of the employees-which wasmeant to be conveyed was that they had been dischargedThis is a result thatIs Implicit In the undenied and creditedtestimony of Benito C Reyes who testified that atthe gate they told Gus if they "were fired" they would like to get their checks and by thefactthat they got themIn fullwithout the customary holdback.16 The samething happened to some of those at other pickup points riding the busdriven byRuflno Montemayor that dayArmando Villarreal's undenied and creditedtestimonywas that when Montemayornamedthose who had work, he also told the others,thatCanales wanted them to go to the office, that he wanted to speak to them.17 ProjectManagerWyatt corroborated Gus' testimony that the cut in the Canales'force on September 2 wasthe resultof a failure by Hudsonto receive plans approved byHumble ;thatthe matter had been discussedbetween the two as a likely possibility onAugust 31 andbecame a reality a day or two later when Wyatt ordered the cut to be made.1sHe had heard that an"Anglo"by the name of Donovanwas trying to get his contractfrom Hudson. 584DECISIONSOF NATIONALLABOR RELATIONS BOARDGus also testified that no one to whom he talked that day would admitsigninga union card or knowing what cards Gus was talking about.Notwithstanding thistestimony Gus further testified that one of the groups asked him if he knew of anyway he could get their cards back.His reply was "that they might be able to getan affidavit if they ever knew who to make it out to and what was in the contentsof the card."Gus further testified that Garcia was not present at any of these con-versations, that he was either out at the plant or in his own office helping get upthe payroll.Gus' testimony on this point standing alone 1s against the thoroughlycorroborated version of the General Counsel in my opinion is patently incredible.Quite apart from Armando Villarreal's undenied and credited testimony thatMontemayor told him and other laid-off employees that Gus wanted to talk to themthat day, Canales' attempt, in the circumstances here, to attribute his group andindividual interviews involving some 50 employees and a great deal of time to therequest and desire of the employees is ridiculous not only from the standpoint ofthe employees but from that of Canales himself-a busy executive and a purportedone-man operation at that.The explanation of his questions to the employees aboutthe cards is transparent and fatuous.His testimony that some of the employeesasked how they could get their cards back is in direct conflict with his testimony(and theirs too) that not one would admit having signed a card. I have no reserva-tions in crediting the General Counsel's version.From the foregoing it is clear that the union activity of the employees is in-volved in the September 2 cut. If the Union was the motivation for the cut Sec-tion 8(a)(3) of the Act has been violated. If not, and if the cut was necessitated(as contended by Respondent) by bona fide economic considerations, Section 8(a) (3)might still be violated by reason of a discriminatory selection of those involved forthe layoff or by an acceleration of the layoff. If such is not the case, then the at-tempt to make the employees believe they were cut because of their union activitywould be a violation of Section 8 (a) (1) of the Act. The evidence pertinent to theresolution of the matterisasfollows:As indicated both Respondents offered evidence to show that because of a lack offinal, or Humble-approved, plans the layoff was necessary.Thus Wyatt testifiedthat he called Canales on Monday, August 31, telling him that they had not receivedany prints that day and that they would have to make a cut by the middle of theweek and might have to shut down completely.No prints having arrived by Sep-tember 2, on that date he directed Gus to cut the force down to 42 from the previousday's highof 88.20It is clear that work done by Hudson on preliminary drawings or without theprior approval of Humble was done at Hudson's risk. It is also clear that such workhad been done before.Moreover, Wyatt testified that at the time of the hearing hewas working without the benefit of Humble-approved drawings.Notwithstanding the dearth of approved prints as of Monday, August 31, the jobhad worked the preceding Saturday and Sunday.This was done in anticipation ofnot working the Thursday and Friday of the Labor Day weekend.Although thelack of prints allegedly caused the Canales' laborers to be cut on September 2, noneof the other employees were laid off on that date.The job, of course, as planned,shut down completely at the end of the shift the next day, September 3, and re-mained closed until the day after Labor Day.On Labor Day Wyatt called Gus and told him to put on 40 or 45 men the follow-ing day 21There is no indication in Wyatt's testimony that the receipt of Humble-approved prints motivated this call. Indeed, the tenor of Wyatt's testimony was thatnot until the week following Labor Day did they begin getting a "few" prints 22In addition to the foregoing evidence, the undenied and credited testimony ofseveral of the General Counsel's witnesses was to the effect that there was plentyof partially performed work remaining to be done at the time of the September 2layoff.2310Deirdre S Parker, Canales' bookkeeper, testified that Garcia could have gone in Gus'office once or twice that day20 In an affidavit Wyatt gave the Board investigator, he made no mention of a call toGus on August 3121Having by this time received word of the Union's R petition, Gus immediately soughtthe advice of counselAs a result Gus made up a seniority list and had his "operators"contacting the number of men needed for the following day on the basis of seniorityThis included some of those who had been laid off on September 2, but not all.22 On this point Gus' testimony is in conflict with WyattHe testified that at 10 a m ,Labor Day, Wyatt called and told him he had gotten some plans and would need 40 to42 men Gus'reliability as a witness has already been shownI do not credit Gus here.23Alaniz, Rodriquez, and Isauro Gonzalez so testified GUS CANALES, INC.585There is no doubt that the employment of Canales' laborers at the time of thelayoff and for a week or two previous was the high point of such employment onthe job.Thus, for the 21 days (including Saturdays and Sundays) prior to thelayoff the average employment per day of Canales' laborers was about 58. For the21 days after the layoff (including Saturdays and Sundays) the average daily em-ployment was about 30.Moreover at no time from the layoff to the time of thehearing did the daily number employed come any closer than to about 70 percentof the high point before that time.Considering that Hudson on occasion had worked on preliminary plans, that nonebut Canales' laborers were laid off on September 2, that a couple of days before thelayoff it was felt necessary to work on Saturday and Sunday,24 that nothing inWyatt's testimony shows that the call for 40 to 45 men the day after Labor Day wasrelated to the receipt of Humble plans, I conclude and find that the lack of suchplans had nothing to do with the September 2 layoff but that it was motivated byantiunion considerations as Gus pointed out to the men at the time.However,in view of the hiring data thereafter it would appear, and I find, that an economicreduction in the number of laborers would have occurred after Labor Day.Accord-ingly, I find that the layoff was accelerated by antiunion motives thus violating Sec-tion 8(a) (3) of the Act.The evidence further shows that of some 49 who were laid off on September 2,40 had signed union cards prior thereto.Of some 40 who continued working as ofthat date, only 11 had signed cards.On this evidence I conclude and find that thoselaid off on this occasion were discriminatorily selected because of their union activity.As observed by the General Counsel, "Such figures demonstrate more compellinglythan words the success of Canales in ferreting out and ridding himself of union ad-herents."Significant in this connection is the undenied and credited testimony ofRamon Garcia that Gus told them that day that ". . he was sorry about laying usoff, but he said somebody was in his way.He didn't know who it was so all hecould do is just lay everybody off...And of Jose G. Garcia that Gus toldthem ". . . he was going to lay us off because he wanted to know which of us hadsigned unioncards."I have found that antiunion motivation accelerated the layoff. I also find thatthe occasion of the layoff was used as a device to eliminate the union adherents.ThatCanales was not able to pinpoint them all and that be laid off some who had notbeen for the Union does not in any way excuse his conduct.All were discriminatedagainst within the meaning of the Act and are entitled to have their damage remediedin accordance with thepoliciesof the act.F. Both Respondentsare liableCanales, not denying that it was the employer herein, defends on the merits.Hudson, besides questioning the General Counsel's case on the merits, contends thatthe employees involved were not its employees but were employees of Canales. Itfurther denies any agency connection with Canales, maintaining that Canales is anindependent contractor and that Hudson cannot "be held accountable for any acts ofCanales."Furthermore, Hudson contends, if it should be determined that Canaleswas the agent of Hudson, it cannot be held liable for any illegal conduct of Canalesherein becausenone ofthe alleged illegal conduct of Canales was within the scopeof its authority and any violations indulged in by Canales were in the nature of a"frolic" and for Canales' own benefit.Hudson is mistakenin itsposition.Thereis noquestion in my mind, and I find,that the affected employees herein were Hudson's employees as well as Canales'and that Canales was Hudson's agent for the procurement of those employees.Hudson Pulp & Paper Corporation,121NLRB 1446.Moreover, considering theattitude of both Respondents toward the unionization of their employees and theirexpress purpose to avoid such a thing, it can hardly be said that Canales' effortstoward 'that end were solely for their own benefit and totally devoid of any benefitsfor Hudson. Furthermore any attempt to claim that the discharges and layoffs thatCanales effectuated were outside the scope of its authority is directly contrary toWyatt's testimony that if Hudson people wanted to replace a Canales man they wouldhave it done through a Canales' representative.In view of the foregoing I find that both Hudson and Canales are chargeable forthe unfair labor practices found herein.14The normal workweek was Monday through Friday ,586DECISIONS OF NATIONAL LABOR RELATIONS BOARDG. The discharge of Sherman H. FullerFuller went to work for Respondent Canales late in July as one of the busdrivers.At his hiring interview Gus asked him if he then belonged or had ever belongedto a union and told him ". . . we don't want to hire too many union men on thejob.We try to cull them if we can." In discussing the situation, Fuller indicatedhe would be willing to take the job provided he could also get employment at thesame time with Hudson at the Humble plant.Gus said he could arrange that forhim which he did then and thereby writing "a letter to Frank Valdez' office" whichFuller took to Valdez 25Fuller started with Hudson as a pipefitter helper at $1.50 per hour but within 2or 3 weeks was transferred to brush painting at $2.75 per hour.26About a weekafter he started painting, Paint Foreman J. E. Dick asked him if he had been con-tacted by the Union.When he told Dick he had the latter said that he did notwant any union men on the job, that Hudson would "try to ,get along without them,"and that Hudson did not "like them.on the job."Fuller led Dick to believethat he had nothing to do with to Union.At the time he had in fact signed aunion card.Fuller had a helper from the time he started painting until the time of the biglayoff of Canales' laborers.Right after that layoff Fuller had a conversation withForeman Dick about it.He told Dick that "it was awfully high-priced help therefor (the journeymen painters) to be cleaning and painting at the same time. . ."Dick replied, "I know it's cheaper to have one of Mr. Canales' men come over hereand do the cleaning while you paint. Looks like Hudson don't want to give us none,,so we will just have to do it ourselves."Fuller had signed a union card August 10.He attended the first union meetingatWatson's Cafe but not the second.According to Fuller's testimony, on Friday,October 2, Foreman Dick told him he was going to have to let him goFullerasked Dick "if he had any reasons."Dick replied "No, I have no reason," andadded that the bookkeeper had told him to let Fuller go.At the time Fuller hadalready given notice a couple of days before that that was to have been his last dayworking for Canales-his reason being that he had to drive 28 miles extra each-day to get ,to work on the bus duty.Canales was paying him $1.50 per hour.Abouta week after the Canales' layoff of September 2, Hudson Assistant Foreman Ramireztold him that Dick knew that he had signed a union card.27Foreman Dick testified about Fuller as follows: Fuller had transferred to paintingabout the middle of August.He had been a hard worker at first, then "he went toslacking off."As a result he was laid off because his work was unsatisfactory.Hejust was no brush painter; he did not even know how to hold a brush.Dick had tohave him repaint two coolers which looked like the paint "had been mopped on."He had had complaints from Paint Inspector Breeding about paintwork that hadto be cleaned off and repainted. "Most of it was Fuller's.but there was someof the others (painters) that were involved in it too."Dick denied knowing whetherFuller belonged to the Union or had signed a union card.None of the above con-versations Fuller testified as having had with Dick were denied in the latter's testi-mony. Accordingly, I credit Fuller.In partial corroboration of Foreman Dick, Paint Inspector Breeding testified thatthe end results of the paintwork were not what he "expected" but that the workwas partially satisfactory.There were places where the piping vessels had not beenproperly cleaned and there were "holidays" (skipped places) both in the brush andin the spray work.These things he reported to the foreman to be remedied.One other aspect of the Fuller matter needs note:According to Gus Canales'undenied testimony, a day or two after the big layoff of September 2 Fuller cameto Gus and told him that he had been asked to sign a union card and wanted toknow if Gus wished him to sign it so he could give Gus all the information hewanted.Gus' incongruous answer (in the light of his admission elsewhere in his.testimony that he wanted to find out "what the heck they were passing around")was that "if he wanted to sign the card that was his own business."I find that Fuller's discharge did not violate the Act. -While Hudson's explanationof Fuller's discharge leaves something to be desired, I believe and find that the evi-26 Valdez apparently was a Hudson official.zaHe testified that he had had 18 months' experience as a painter at Houstonn Ramirez was namedby ProjectManagerWyattin his testimony as one of Hudson'slabor supervisors alongwith Bob Wyatt and two others. GUS CANALES, INC.587Bence raises only a suspicion that his union activity was the motivation.I so holdchiefly for two reasons: (1) There is no element of timing such as with the discharges,of Rodriquez and Alaniz. If Hudson or Canales wanted to retaliate against Fuller forhis union activity it would seem they would have proceeded at about the same timeas they did against Alaniz, Rodriquez, and the others, i.e., at the climax of theorganizing campaign.By October 2, Fuller's discharge was something of an anti-climax. (2) Moreover, it would also appear that as far as Canales and Hudson wereconcerned, Fuller must have impressed them asbeing "safe" for them on the unionquestion.After all, Fuller went to Gus and in effect volunteered to get him all theinformation he wanted about the Union.Also when Foreman Dick asked Fuller,about a week after he was transferred to painting, if he had been contacted by theUnion, Fuller frankly admitted that he had been and led Dick to believe that he"didn't have anything else to do with it." In addition to the foregoing, anotherfactor should be considered. It will be remembered that Gus got Fuller his jobwith Hudson. It would be only natural for Gus to be piqued at what he mightconsider Fuller's ingratitude.And it would not be entirely unnatural if he tooksome step in retaliation.H. Other independent Section 8(a) (I) violations28(1)When Garcia drove into the job on September 2 from Ella Switch Gate withthose who had been permitted to work, he told them that the reason the others hadbeen laid off was because they had signed union cards.He also told them to tellhim if anybody asked them tosigna union card. (2) On the day before this whenGarcia took Leonel Saenz and some new men to one of the foremen on the jobGarcia asked them if they "knew anybody trying to make (them) get in the unionor distributing cards to let him know"; to take their badge number and give it tohim. (3) Rito R. Carreon was laid off after September 2.When Montemayorgave him his check he asked him where he had been the previous Friday.When'Carreon replied that he had been to a meeting at Corpus Christi'29 Montemayor,in substance asked if he had given money to the Union so they could have new cars.(4) Three or four days before the big layoff Garcia asked Valdemar S. Saenz if heknew anything about the Union and told him if he learned anything about the Unionto let him know. (5) At the time he was hired by Canales, Gus asked Fuller ifhe had ever belonged or then belonged to a union. (6) About 2 weeks after thebig layoff Gus went to Jesus S. Garcia's house and asked him if he had signed aunion card or knew anything about them.He also told Garcia to let him knowifhe learned anything.(7)The day before the layoff Garcia got GuadalupeHerrera to come to the office where Gus asked him if he knew anything about theUnion.When Herrera answered he did not, Gus said he knew that Herrera hadsigned a union card.Herrera denied it.Gus then asked Herrera to get a card fromsomebody and bring it to him because Gus knew that Herrera knew who was givingcards out.(8)When Fuller was transferred to brush painting on the Humblejob, Foreman Dick asked him if he had been contacted by the Union and told himHudson did not want any union men on the job.Thereis also evidence regarding an allegation of the filing of criminal charges byCanales against Herrera because of his union activity.While the evidence adducedmay raise a suspicion that such was the case, there was enough doubt raised by theRespondents' corroborated evidence and the spontaneity of the incident to require adismissal of that allegation as not having been proved by a preponderance of theevidence.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III,above, occurring inconnection with the operations of the Respondents described in section I, above,have a close,intimate,and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes obstructing commerce and thefree flow of commerce.28Many of these incidents involve interrogation.In view of the other unfair laborpractices committed herein,I find the Interrogation even standing alone,to be coerciveand in violation of Section 8(a) (1) of the Act.Blue Flash Eapres8, Inc.109 NLRB 591.29After the September 2 cut many of the employees attended a union meeting or meet-ings at Corpus Christi. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE REMEDYHaving found that the Respondents have engaged in certain unfair labor practices,I shall recommend that they cease and desist therefrom and take certain affirmative.action designed to effectuate the policies of the Act.Having found that Rodriquez and Alaniz were discriminatorily discharged on Au-gust 31 and a number of others similarly laid off on September 2, all in violation ofSection 8(a)(3) of the Act, it will be recommended that Respondents, jointly andseverally, make them whole for any loss of pay they may have suffered in consequence.of the discrimination by payment to them of a sum of money equal to what they nor-mally would have earned but for the discrimination against them, less their net earn-ings during said period, the same to be computed on a quarterly basis, in a mannerconsistent with the Board's policy as enunciated in F.W. Woolworth Company,90 NLRB 289.The September 2 layoff I have found to have been economically necessary, al-though it was accelerated for a period of 1 day by a discriminatory motive. I havealso found that the layoff was discriminatorily applied to the employees in question.In these circumstances it is likely that some of the employees who were laid offmight have been laid off even in the absence of discrimination 30Accordingly, inorder to make those who were damaged whole and to avoid giving a windfall to thosewho would have been laid off anyway, it will be necessary in compliance herewithto reconstruct the situation as it was at the time of the layoff taking everyone whowas on the payroll then and determining (by seniority or on any nondiscrimi-natory basis then utilized by Respondents) who would have been laid off but forthe discrimination.There is some testimony that when Canales called men backto work on Labor Day he did so on the basis of seniority. The General Counsel, ofcourse, has the right to satisfy himself to what extent this has been done or needs to-be done.It is clear that all who were laid off on September 2 are entitled to pay for thatday.Any further amounts will of course depend on the retrospective examination.I shall also recommend that the Respondent make available to the Board, uponrequest, payroll and other records to facilitate the determination of the amount dueunder this recommended remedy.In view of the nature of the unfair labor practices committed, the commission ofsimilar and other unfair labor practices reasonably may be anticipated. I shalltherefore recommend that the Respondent be ordered to cease and desist from inany manner infringing upon the rights guaranteed to the employees by Section 7of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Building and Construction Trades Council of Corpus Christi, Texas, and Vicin-ity,AFL-CIO, is a labor organization within the meaning of Section 2(5) of the Act.2.Respondent Canales and Respondent Hudson are engaged in commerce withinthe meaning of the Act.3.By interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act, Respondents have engaged in and areengaging in unfair labor practices with the meaning of Section 8(a)(1) of the Act.4.By discriminating against their employees because of their union activity inregard to their hire and tenure of employment and the terms and conditions of theiremployment, thereby discouraging membership in the aforesaid Union, Respondentshave engaged in unfair labor practices within the meaning of Section 8(a)(3) ofthe Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]80Although Rodriquez and Alaniz were discharged 2 days before the rest of the em-ployees,I findthat theirsituationfor remedy purposes is no different than that of theothers except that any backpay to which they may be entitled will date back to the timeof their discharge.